Citation Nr: 0709190	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-43 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date prior to May 10, 2001 for 
the grant of service connection for residuals of 
poliomyelitis, left leg.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 2002, by the Honolulu, Hawaii, Regional Office (RO), 
which granted service connection for residuals of 
poliomyelitis, left leg, evaluated as 10 percent disabling, 
effective from May 10, 2001.  The veteran testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
November 2004; a transcript of that hearing is of record.  

In a statement in support of claim (VA Form 21-4138), dated 
in July 2003, the veteran disagreed with the 10 percent 
rating assigned for his service-connected left leg disorder.  
Thereafter, in an August 2004 rating decision, the RO 
increased the evaluation for residuals of poliomyelitis, left 
leg, from 10 percent to 20 percent, effective May 10, 2001.  
A statement of the case was issued in August 2004, addressing 
the issue of an increased rating for residuals of 
poliomyelitis, left leg.  However, in a statement submitted 
in lieu of VA Form 9, received in October 2004, the veteran 
indicated that he was only appealing the effective date 
assigned for the grant of service connection for residuals of 
poliomyelitis.  Consequently, the record contains no 
substantive appeal with respect to the issue of entitlement 
to an increased rating for residuals of poliomyelitis, left 
leg, and it has not been certified to the Board.  Therefore, 
that issue is not in appellate status, and will not be 
addressed by the Board at this time.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.202 (2006).  

In a July 2005 rating decision, the RO denied a claim of 
clear and unmistakable error (CUE) in a September 1953 RO 
decision that had denied service connection for residuals of 
poliomyelitis, left leg.  By letter dated July 13, 2005, the 
veteran was informed of the denial of his claim and of his 
appellate and procedural rights.  He did not appeal that 
determination within one year of the notice thereof.  


FINDINGS OF FACT

1.  The RO received the veteran's initial claim for service 
connection for residuals of poliomyelitis, left leg (Form 8-
526e) in July 1953.  

2.  By a rating action in September 1953, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of poliomyelitis, left leg.  He did not appeal that 
determination.  

3.  By rating decisions in September 1996, June 1997, April 
1998, and January 2000, the RO denied the veteran's attempts 
to reopen his claim of entitlement to service connection for 
residuals of poliomyelitis, left leg.  The veteran did not 
appeal these decisions.  

4.  The veteran's request to reopen his claim of entitlement 
to service connection for residuals of poliomyelitis, left 
leg (VA Form 21-4138) was received at the RO on May 10, 2001.  

5.  In an October 2002 rating decision, the RO granted 
service connection for residuals of poliomyelitis, left leg, 
effective from May 10, 2001.  

6.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for residuals of poliomyelitis prior to May 10, 
2001.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 10, 2001, for 
the grant of service connection for residuals of 
poliomyelitis, left leg, have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400(b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in July 2005 was not given prior to 
the first RO adjudication of the claim, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO. As 
the Federal Circuit Court has recently stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish an earlier effective date for 
the grant of service connection for residuals of 
poliomyelitis, given that there has been afforded a personal 
hearing before a DRO, and he has been provided all the 
criteria necessary for establishing earlier effective date 
for the grant of service connection for residuals of 
poliomyelitis, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The record indicates that the veteran served on active duty 
from July 1951 to July 1953.  The veteran's initial claim for 
service connection for residuals of poliomyelitis (VA Form 8-
526e) was received in July 1953.  

By a rating action in September 1953, the RO denied the 
veteran's claim for service connection for residuals of 
poliomyelitis, based on a finding that the evidence was 
insufficient to establish aggravation of the preservice 
poliomyelitis, left leg.  By letter dated September 15, 1953, 
the veteran was informed of the denial of his claim and of 
his appellate and procedural rights.  He did not appeal that 
determination.  

By rating decisions in September 1996, June 1997, April 1998, 
and January 2000, the RO denied the veteran's attempts to 
reopen his claim of entitlement to service connection for 
residuals of poliomyelitis, left leg.  The veteran did not 
appeal these decisions.  

The veteran's request to reopen his claim of entitlement to 
service connection for residuals of poliomyelitis (VA Form 
21-4138) was received at the RO on May 10, 2001.  Following 
evidentiary development, including a VA examiner's opinion 
that it is likely that there was an aggravation of the 
residuals of polio during the veteran's active military 
service, an October 2002 rating decision granted service 
connection for residuals of poliomyelitis, left leg, 
effective May 10, 2001.  

At his personal hearing in November 2004, the veteran 
testified that there is evidence of record back in 1953 that 
the residuals of polio had been aggravated by his military 
service in Korea.  The veteran indicated that he contracted 
polio in the summer of 1941, and he informed the military of 
that fact when he was drafted; however, he was approved to 
enter military service.  The veteran indicated that he was 
sent to Korea because of his ability to speak Japanese; he 
spent two winters in Korea.  The veteran explained that the 
first winter in Korea, he had no winter gears; he had gloves 
but no winter shoes.  The veteran noted that there was a 
statement from a doctor regarding the types of cold war 
injuries that he received, while in Korea; however, that 
information was not part of his service medical records.  The 
veteran indicated that he began receiving workman's 
compensation in the 1970's partly as a result of his legs.  
The veteran indicated that he had a lot of problems and went 
to a lot of doctors during the period from 1953 to 1972, but 
they were unable to provide a diagnosis.  


III.  Legal Analysis.

The veteran maintains that he should be granted service 
connection for residuals of poliomyelitis from the time of 
his discharge from service in July 1953, because he filed an 
application for his disability immediately upon his 
discharge.  The Court his addressed this issue.  When a claim 
to reopen is successful and the benefit sought is awarded 
upon readjudication, the effective date is the date of the 
claim to reopen.  Flash v. Brown, 8 Vet. App. 332, 340 
(1995).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. 
§§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The RO denied service connection for residuals of 
poliomyelitis, left leg, in September 1953.  He did not 
appeal that determination within one year of the notice 
thereof.  By rating decisions in September 1996, June 1997, 
April 1998, and January 2000, the RO denied the veteran's 
attempts to reopen his claim of entitlement to service 
connection for residuals of poliomyelitis, left leg.  The 
veteran did not appeal these decisions and they became final.  

After a thorough review of the record, the Board finds that 
following the January 2000 rating decision, a claim to reopen 
the previously denied claim for residuals of poliomyelitis, 
left leg, was not received prior to May 10, 2001.  Under 
analysis as a reopened claim, the earliest effective date 
that can be granted for the grant of service connection for 
residuals of poliomyelitis, left leg, is the date of receipt 
of the veteran's claim.  Therefore an effective date earlier 
than May 10, 2001 may not be assigned.  

An effective date prior to the date of the veteran's reopened 
claim, May 10, 2001, is not permissible in the absence of 
clear and unmistakable error (CUE); that determination was 
made in July 2005, at which time the RO denied entitlement to 
earlier effective date based on clear and unmistakable error 
in a September 1953 rating decision.  The veteran did not 
appeal that decision.  Consequently, the Board does not have 
jurisdiction to review that issue.  

The Board acknowledges the veteran's argument that the 
effective date of service connection for residuals of 
poliomyelitis, left leg, should be the date following his 
discharge from active service.  However, as discussed above, 
the veteran's claims for residuals of poliomyelitis were 
denied in September 1953, September 1996, June 1997, April 
1998, and January 2000 rating decisions, which became final, 
and the evidence does not reflect any communication from the 
veteran thereafter until May 2001 voicing an indication to 
reopen the previously denied claim for service connection.  
Thus, the date the veteran submitted his request to reopen 
the previously denied claim for service connection for 
residuals of poliomyelitis, left leg, is the date of the 
current claim, and assignment of an effective date other than 
May 10, 2001 is not warranted.  Flash v. Brown, 8 Vet. App. 
332 (1995).  Consequently, entitlement to an effective date 
earlier than May 10, 2001, is denied.  



ORDER

Entitlement to an effective date prior to May 10, 2001 for 
the grant of service connection for residuals of 
poliomyelitis, left leg, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


